Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 1 of 25




              >
               EXHIBITA                       t




   Covered and Non-Covered Tidelands
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 2 of 25
                                                                                         '




                                                                                             Exhibit            A
                                               Applicant for Intervention]
   Parcel                                            Party Grower                                                               Tax Parcel #                                  County


                                             Covered Tide‘lands
                                                  ACME Seafood,                  Inc.
                                                                                                            _




                            3
                                                           Dkt-   14437                            36022501030003                                                             ‘Sk‘agit        .




                            4                                                                      36022501040002;                                                             Skaqit
                            5                                                                      36022501050001                                                              Skaqit
                                                                                                                                                             '




                            '6                                                                     36022501060000                                                              Skaqit
                                                                                                                                                                 >




                            7                                                                      36022501 1 90005                                                            Skaqit
                            8                                                                      36023600210009                                                              Skagit
                ’




                    ‘




                            9                                                                      38513000010205                                                              Skagit
                                                                                                                                                 '




                                                Arcadia Shellfish, LLc
                    13'                               Dkt. 14521                                   32023-47-00070                                                              Mason
                                                            '




                    14                                                                             32023-47-90064                                                              Mason
                        '




                                             Arthur   &    Margaret Price, LLC;                                                                                                           -




                                                                                                                            '




                                                  -



                                                      Price     ClamFarm                                            ,




                    17                                     Dkt.   14535      ‘
                                                                                                   21324002                                                                  Jefferson
                    18                                                                             21 32401 7                                                                Jefferson
                                                 Babare Brothers                 Inc.                                                                                             ,

                                                                                                                                                                                      _




                    19                               Dkt. 14506                                    701 093006                                                                Jefferson
                    20               '
                                                                                                   701204012                                         .
                                                                                                                                                                             Jefferson
                    22                                                                             92000801000                                                               Thurston
                    23                                                                             92000802000                                                               Thurston
                    24                                                                             32010-13-00080                                                             Mason
                    25                                                                             92000804000                                                               Thurston
                28
                                         r


        .


                                                                                                   32010-24-80132                                                             Mason
                29                                                                                 3201024480131                                                              Mason
                3o                                                                                 32010-13-70590                                                        -




                                                                                                                                                                              Mason
                31                                     .




                                                                                     b
                                                                                                   32010-13-70591                                                             Mason
                             \
                                                      Becky's Bivalves                                                  I
                                                                                                                                         -




                32                                         Dkt.   14483                            31 91 1-1                    1-00012                                       Mason
                                                                     ‘




                33                                                       .
                                                                                 ,
                                                                                                   22030-10-04030                                                             Mason
                                                                                                                '




                                                  Broders Seafoods                                     I,
                                                                                                                                                         s

                34,                                  Dkt. 14507                                    901072003                                 .
                                                                                                                                                                             Jefferson,
                35                                                                                 901 182011                                                                Jefferson
                                 ‘




                36                                                                                 901 122005                                                                Jefferson
                37                                                                             -




                                                                                                   901013001                                                                 Jefferson
                38                                                                                 902133006                                                                 Jefferson

            ‘
                39                                                                                 902133007                                                                 Jefferson
                                                                                                                                     '




                4o                                                                                 902133008                                                                 Jefferson
                '41
                                                                                                   9021 3301                     1                                           Jefferson
                42                                                                                 9021 33009                                                                Jefferson
       43A                                                                                         901054001                                                         .
                                                                                                                                                                             Jefferson
       438                                                                                         901 054002                                                                Jefferson-

       430                                                                                         901 05401 7                                                               Jefferson
        44                                                                                         9021 34002                                                                Jefferson
        45                                                                                         9021 34001                                                                Jefferson
                                                                                                                                                                                                  ‘



                46                                                                                 902241012                                                                 Jefferson
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 3 of 25

                                                                        Exhibit                                  A
                                Applicant for Intervention]
   Parcel                             Party Grower                                                                       Tax Parcel #                            County
                                              '




               47                                                                            921051034                                                       Jefferson

               48                                                                            90 105401 5                                                     Jefferson
                                                                         '




               49                                                  -

                                                                                             901 183001                                                      Jefferson
                                                                                                                                                                          '




                        .   .   Buck Bay          Shellfish            Farm      ~
                                                                                                             .




                                                                                                                                     '




                                                                                                                                                             San Juan
                                 ‘




                50                           Dkt. 14,561                                     160946001
                                                                                             '




                                     Calm Cove Oyster Co.
                                                                                                                                                                 Mason
       ‘




                51                           Dkt. 14546                                      31914-30-80850          V




                                                                                                     '




           I
                                 Calm Cove            Shellfish Co.
       4

                53                           Dkt.     14543                                  32413-33-00000                                                      Mason
                                                                                                                                                 '




                                           Carl's Oysters
                    1


                54                           Dkt. 1453-3                                     22032-50-00916                                                      Mason
                                                                                                                                                             '




                                      ‘
                                          Carol Farms Co.                                                                                                             I




                56                           Dkt.     14489                              .
                                                                                             22021-50-00039                                                      Mason
                                      Chelsea Farms LLC                                                                          -




                57                     Dkt. 14504, 14505                                     12920220301                                                     Thurston
                                                                                                                                                                                      '




                68                                                                           12920220300                                                     Thurston
                                                                                             9301 9600000                                                    Thurston
                89
                91                                                                           119082301 00                                                    Thurston

                92                                                                           1291 73401 05                                                   Thurston

                95                                                                           1291 73401 O6                                                   Thurston

                96                                         v



                                                                                             93020700000                                                     Thurston
                                          Clam Fresh, LLC
                97                           Dkt.     14550                                  3201 6—34-70500                                                     Mason
                                                  '




                98                                                                           32021-20-70510      '
                                                                                                                                                         .
                                                                                                                                                                 Mason
                                Dahman, Chuck and                      Kelli                                                             ‘
                                                                                                                                                                                  ‘




                99                           Dkt.     14554                                  31914-10-80830                                                      Mason
                                                               '




               100                                                                           31914-40-80840                                                      Mason
               101                                                                           93043200000                                                     Thurstdn
                                     Deer Harbor Shellfish.                                                                                  .




               102                        Dkt. 14542                                         31902-43—90050                                                      Ma'son

               10'3                                                                          31 902-33-701 4O                                                    Mason
               104                                                                           31 902—33-701 41'                                                   Mason
                '




                                     Draper Tree Farm, LLC
               105                           Dkt.     14527                                  032402-3-004-1 005                                                  Kitsap
                                     Eagle Rock         Shellfish                                                            I                                    V




               107                        Dkt. 14556                                         32426-21-70997                                                      Mason
                                      Engman Oyster Co.                      _
                                                                                                 .




                                                                                                                         V




               109                           Dkt. 14491                                      12228-21-80291                                                      Mason
                                          GR Clam & Oyster                                                                                                                    _




               115                           Dkt. 14501                                      31 91 0-1 2-80522                                                   Mason
               116                                                                           31910-12—80153                                                      Mason
               117                                                                           31910-12—80150                                                      Mason
               118                                                                           31910-1 1-80010                                                     Mason
                                                                                                                                                     '




               119                                                                           22032-50—00025                                                      Mason
               120                                                                           92080100001                                                     Thurston
                                           Hama Hama   Co.                                               ‘




               124                           Dkt. 14488                                      32423-43-80690                                                      Mason
               125                                                                           32426-00-04000                                                      Mason
               126
                                                                                     '



                                                                                             32426-12-80700                                                      Mason
               127V                                                                          32426-21 -8091 O                                                    Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 4 of 25
                                                                    Exhibit               A
                                        Applicant for Intervention]
    Parcel                                    Party Grower                                      Tax Pafcel #                        County

            128                                                                   32426-22—8041 O                                    Mason
            129                                                                   32426-22-80420                                     Mason
            130                                                                   32427-44-70940               '




                                                                                                                                    Mason
            131                                                                   32427-10-70000                                    Mason
            132                            *
                                                   -


                                                       .                          32427-10-70890                                    Mason
                                          Jensen's Sea Ranch
            133                                Dkt. 14493                         31 91   1   -52-0001 9                            Mason
                                        J&G Gunstone Clam          Inc.   .
                                                                                                           v




            134                                 Dkt.       14562                  901191004                                    Jefferson
            135                                                                   901192009                                .
                                                                                                                                   Jefferson
            136                                                                   902014008                                        Jefferson                   .




            139                                                                   002363007            .                           Jefferson
           140                                                                    902014003                                        Jefferson
           141                                                                    601 181012'                                      Jefferson
           142                                                                    921051015                                        Jefferson
                                    '
                                ‘




           143                                                                    921051008                                        Jefferson
           144                                                                    921 051 O32                                      Jefferson
           145                                                                    921051005                                        Jefferson.
           1   46                                                                 032902-440050-000                                 Clallam

       V
           147                                                                    032902-410025-000                                 Clallam
           148                                                                    032902-1 401 70-000                               Clallam
           149                                                                    032901-449020-000                                 Clallam
                                                                              _




           150                                                                    032901 -44901 O-OOO                               Clallam
           151                                                                    032912-‘1 10070-000                               Clallam
                                                                                                                   '




           152                                                                    032902-440100—000                                 Clallam
           153                                                                    032901-449030-000                                 Clallam
           154 Duplicate of 153                                                   032901-449030-000                                 Clallam
                                                           '                                                                   '




           155      '




                                                                                  0330'24-330000-000                                Clallam    -




                                                                              '




           156                                                                    033036-240175—000                                 Clallam
           157                                                                    033036-240225-000                                 Clallam
                                                                                                                                                   '




           158                                                                    902243031                                        Jefferson
           159              I



                                                                                  032'902-410050-000                                Clallam
           163                                                                    90201 1005                                       Jefferson
           164          -




                                                                                  901063001                                        Jefferson
           165                                                                    601074001                                        Jefferson
           166                                                                    901084011                                        Jefferson           >




           167                                                                    901 172003                                       Jefferson
                                                                                                                       ‘




           168                                                                    002231002                                        Jefferson
           169                                                                    002242009        '




                                                                                                                                   Jefferson
           170                                                                    002254002                                        Jefferson
           171'                                                                   001303001                                        Jefferson               ,




                                                                                                   '




           172                                                                    001302004                                    Jefferson
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 5 of 25

                                                             Exhibit            A
                                      Applicanf for Intervention]
                                                                                                   #‘
   Parcel                                   Party Grower                            Tax Parcel                              County
                                                        '




                  173                                                       001304008                           .

                                                                                                                            Jefferson

                  174                                                       001 322021                                      Jefferson

                  175                                                       002354002                                       Jefferson

                  176                                                       002363002                                       Jefferson

                  177                                                       002363005                                       Jefferson

                  178                                               .       002363001                                       Jefferson

                  179                                                       001 302005    ‘
                                                                                                                            Jefferson
                            ‘
                                                                        ‘




                  180                                                       32901 120050                                    Clallam

                  181                                                       033025-21 0250-000                              Clallam
                                                                                                                        ’




                  182                                                       033023-41 0250-000                              Clallam
                                                                                                                                        V




                  183                                                       032912-220100—000                               Clallam

                  184                                                       033036-2101 75-000                               Clallam

                  185                                                       023022-300000-000                           _
                                                                                                                             Clallam
                                _




                  186                                                       023027-2201 OO-OOO                               Clallam

                  187                                                       023027-2301 OO-OOO                               Clallam

                  188                                                       032901-120025-000                                Clallam

                  189                                                       032901 -1 30000-000                              Clallam

                  190                                                       032901 -1 301 OO-OOO                             Clallam

                  191                                                       032901 -1 40250-000                              Clallam

                  192                                                       032902-41 0000—000                               Clallam
          »

                  193                                                       90201 1003                                      Jeffersoh

                  194                                                       90201-4008                                      Jefferson           -




                  195                                                       002363008                                       Jefferson       -




                  196                                                       90201 1009                                      Jefferson

                  197                                                       033036-24025'0—000                               Clallam

                  198                                                       601 07401 8                                     Jefferson
      I




              .   199                                                       0330364240075-000                                Clallam

                  200                                                       032902-1 40210-000                               Clallam

                  201                                                       033036-240000-000                                Clallam

                  202                                                       033036-240025—000                                Clallam
                                                                                                                                            '




                  203                                                       702251004                                       Jefferson

                  204                                                       702251 003                                      Jefferson

                  205                                                       902241 003                                      Jefferson

                  206                                                       902241 01 9                                     Jefferson
                                                                                                            '




                  207                                                       902241 023                                      Jefferson

                  208                                                       901084003                                       Jefferson

                  209                                                       702251021                                       Jefferson

                  21 O                                                      701 302001                                      Jefferson
                                                                                                                                                '




                  211                                                       701 302007.       -

                                                                                                                            Jefferson

                  212                                                       032912-1 10050-000                              Clallam

                  21 3                                                      002341 O44                                      Jefferson

                  21 4                                                      50231 1009                                      Jefferson
                                                                                                                    '




                  215                                                       701302012                                       Jefferson

                  2‘1   6                                                   002273032                                       Jefferson

                  217                               .

                                                                            702251037                   .
                                                                                                                            Jefferson

                  218               Duplicate of 1.19                       0329024—10050—0000                              Clallam
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 6 of 25   ‘




                                                                            Exhibit         A
                                     Applicant for Intervention],
    Parcel                                 Party GI’OWGI'                                        Tax Parcel #                      County


                             ,
                                 JJ Brenner Oyster Company                                           v

                                                                                                                                     ‘




                219                      Dkt- 14524                                _
                                                                                       31909-00-83730                              Mason
                                                 '




                222                                                                    93044901000                                Thurston
                223                                                                    93035300000
           '




                                                                                                                                  Thurston
               224                                                                     93035400000           .                    Thurston
                                                                                                                 '




               225                                     .
                                                                                       93037400000                                Thurston
                                 '




                                      Joe Leonard Oyster Co.                                                     .




               227                       Dkt. 14509, 14510                             32423-14—70220                              Mason
                                        John Sells Shellfish                                -




               236                           Dkt. 14545                                31 91 2—22-7001 O                           Mason
                     I
                                         Kron Enterprises                                        -




               237                           Dkt. 14544                                31 91 1—1 2-00090                           Mason
               238                          .                                          31 91 1-1 2—90050'                          Mason:
                                           Lindsay-Tidelands
               239                             Dkt. 14500                              601 074009                                 Jefferson
               240
                                                           '




                                                                                       601 07401 2                                Jefferson
                                       '




               241                                                                     601 181005                                 Jefferson

                         '
                                     Little     Skookum            Shellfish
                                                                                                                                                _




               243                         Dkt. 1451 4-1451 6                          31 91 0-12—801 52                           Mason
               244                                                                                                                 Mason
                                                               ‘




                                                                                       31 91 0-1 2—80521
               245                                                                     31 91 0-1 1-70220                           Mason
               246                                                                     3191 0-1 1-80011                            Mason
               247                                                                     31 91 0-21 -7031 O                          Mason
               248                                                             -


                                                                                       31910-21-8'OOOO                             Mason
                                                                                                                                                    '




               249                                                                     31910-23-80320                              Mason
               250                                                                     22032-50—0091 3                             Mason
                                                                                                                     4'
               251                                                                     22032-50-0091                               Mason
               252                                                                     22032-50-00030                              Mason
               253                                                                     22032-50-00028                              Mason
                                                                                                                                            '




               255                                                                     31909-40-00000                              Mason
               256                                                                     '31909-00-73380                             Mason-
               257                                                                     31910-23-00000                              Mason
                                                                                                                              ’




               258                                                                     31909-00-8381 O                             Mason
               259                                                                     31910-12—80150                              Mason
                                                                                                                          '




           4260                                                                        31910-22-00010                              Mason
       _
               261                                                                     31901-31-00160                              Mason
               262                                                                     31 901-31 -OO1 5O                           Mason
               263                                                                     31901-31-80720                              Mason
                                           Lyde_n Shellfish
               265                              Dkt.   14558                           9301 0800000                               Thurston
               266                                                                     12907310200       .
                                                                                                                                  Thurston
               267                                                                     12907310201                                Thurston’

               268                                                                     12907310202                                Thurston
               269                                                                     12907310203                                Thurston
               270                                                                     12907321000                                Thurston
               271                                                                     9301 0604000                               Thurston
               272                                                                     9301 0601 000                              Thurston
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 7 of 25

                                                                                     Exhibit   A
                                            Applicant for Intervention]
   Parcel                                         Party Grower                   .
                                                                                                               Tax Parcel #                 County
                                            Manke Lumber Company
                                                            Dkt-   14518                 22125-42-00040                                     Mason
                      273                    ‘




                                                                                                       '




                                           Marrowstone Island Shellfish
                      302                                   Dkt. 14511                   021 332025                                     Jefferson

                      303                                                                021 332028                                     Jefferson
                      '308                                                               021332012                                      Jefferson
                                           Mats Mats Oyster Company                                        .
                                                                                                                                        .     ,




                      333                                   Dkt.   14548                 970800606                                  Jefferson

                      334                                                    ,
                                                                                         97080051               1                       Jefferson
                                                 McDonald Molusca
                      335                                   Dkt. 14531                   13912110201                                    Thurston

                      336                                                                1391 21 10202                                  Thurston

                      337                                                                139121 10601                                   Thurston
                                                                Oyster Co.
                               '




                                                     Millers
                      342              .                    Dkt. 14494.                  0020131 005                                        Pierce
                                             Minterbrook Oyster Co.                            4




                          345                      Dkt. 14513                            22023-00-80661                                     Mason
                          346                                                            22023-00-8061                  1                   Mason
                      V350                                                               0122283004                                         Pierce

                          351                                                            0122294002                                         Pierce

                          360                                                            0022273034                                         Pierce

                          361                                                            0022274043                                         Pierce

                          362                                                            0022274033                                         Pierce

                          363                                                            0022341 020                                        Pierce

                          364                                                            0022274032                                         Pierce

                          374                                                            0022343000                                         Pierce

                          375                                                            0022342012                                         Pierce

                          377                                                            72399001 5O                                        Pierce

                          378                                                            72399001 60                                        Pierce
                                                                                                                                    '




                  '




                          379
                                                                    ‘



                                                                                         0122294007                                         Pierce

                          380                             Duplicate 0f 350               0122283004                                         Pierce

          .
                          381                             Duplicate 0f 351               0122294002                                         Pierce
                                                                                                                                                     '




                          382                    .        Duplicate of 375               0022342012                                         Pierce
                          383                             Duplicate of 374               0022343000                                         Pierce
                           ‘


                                           National Fish and Oyster Co.
                          387                               Dkt.   14536                 21930321500                                    Thurston
                                                                                                                                '




                                                                        & Sons
                                                                                                   '




                                   ,
                                                 Oliver Gray                                                        _




                          397                               Dkt.   14528                 32316-23-80100                                     Mason
                          398                                                            32426-21 -801 00                                   Mason
              '




                          403                                                            32434-34—70471                     .               Mason
                          404
                                                      '
                                                                         v


                                                                                         32330-51 —5601 O                                   Mason
                      -

                                                     Olson Oyster Co.
                          405                           Dkt. 14486                       701 162002                                     Jefferson
      v


                          406                                                            701174010                                      Jefferson
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 8 of 25

                                                          Exhibit                    A
                            Applicant for lnterventionl‘
    Parcel                        Party Grower                                           Tax Parcel #                 County
                               Olympia Oyster Co.
                                   Dkt- 14502
                 407                                                             22032-1 1-8001'0                     Masoh
                 408                                                             31921-41-70050                       Mason
                 409                                                            31921-41-80860                        Mason
                 "410                                                           31921-42-80900                        Mason
                 411                                                            31922-14-80040                        Mason
                 412                                                            31922-23-70100                        Mason
                 413                                                            31922-24-70120                        Mason    _




                 414                                                            31922-24-70121                        Mason
                 415                                                    .
                                                                                31922-31-80080                        Mason
                 416                                                            31922-31-80240                        Mason
                 417                                                            31922-32-80090                        Mason        .




                 418                                                            31922-41-80050                        Mason
                 419                                                        ‘




                                                                                31922-42-80060                    Mason
                 420                                                            31922-42-80110                        Mason
                 421                                                            31923-24-00000                        Mason
                 422'                                                           31923-24-80060                        Mason
                 423                                                            31 922-1 3-70090                      Mason
                 424                                                            31923-23-701   1.0                    Mason
                 425                                                            31921—41-80890                        Mason
                 426                                                            31 923-23-701 12                      Mason
                 427                                                            93044400000                      Thurston
                 428                                                            93044500000                      Thurston
                 429                                                            93044600000                      Thurston
                                                                    ‘




                 430                                                            93044800000                      Thurston
             431                                                                93045600000                      Thurston
             432                                                                93045700000                      Thurston
             433                                                                93045800000     -



                                                                                                                 Thurston
             434                                                                93045900000     '




                                                                                                                 Thurston
             435
         A
                                                            -




                                                                                93046000000                      Thurston
             436                                                                93046100000                      Thurston
             437                                                                93046200000
                                                                                                             A




                                                                                                                 Thurston
                                                                '




             438                                                                93011100000                      Thurston
             439                                                                93038600000                      Thurston
             44o                                                                92078300000                      Thurston
             441                                                                93043300000                      Thurston
             442                                                                93044700000                      Thurston
             ‘




                               Olympic Shellfish                                                                               .




             444                  Dkt. 14557                                    12931321400                      Thurston
             445                                                                12931321500              ‘




                                                                                                                 Thurston
                              Pickering Shellfish
         446A           .
                                   Dkt.14484                                    22015—75-90041                    Mason
         4463                                                                   22015-75-90042                    Mason
             447                                  A



                                                                                22004-41-00030                    Mason
                                                      _



                              Potlatch Oyster Co.                                                                 ‘




             448                   Dkt.   14522                                 42214-44-00000                    Mason
             449
     ‘




                                                                                42223-50—00091       ,
                                                                                                                  Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 9 of 25
                                                                                         '




                                                     Exhibit                 A
                      Applicant for Intervention]
   Parcel                   Party Grower                                         .       Tax Parcel #                 County
                                                                                                                       Mason
                                                                                                                  '




           450                                                    42223-50-00093

           451                                                    42223-1 1-00050                                      Mason
                       Quiet Water Clams,           LLC
                                                     '




           .452                  Dkt. 14485                       3191 1-21-70100                                      Mason
           453                                                    31 91 1-22—80021                                     Mason

           454                                                    31 91 0-21 —8033O                                    Mason
                                                              ‘




           455                          »


                                                                  31910-22—70200                                       MaSon
                         Rawding Oyster Co.
                                                                                                                           ‘




                                                                             .




            456                  Dkt. 14492                       9301 1000000                                        Thurston

            457                                                   9301 O70 1 000                                      Thurston

            458                                                   93010900000                    -


                                                                                                                      Thurston

            459                                                   9301 0700000                                        Thurston
                                                                                                                               '




                            R-Bay Seafood                                            »




            471                  Dkt.       14532                 32002-13-80191                                       Mason
            474                                                   22020-76-00012                                       Mason
           474a                                                   22020-76-90121                                       Mason
                                                          ‘




           474b                                                   22020-76-90122                                       Mason
                                                                                                                                        V




            476                                                   12105—10-80032                                       Mason
                          RE     Miller Shellfish
                                                                     ~




            478                  14495
                                 Dkt.                             3191 1-12—90080                                      Mason,
                       Renae Gunstone-White
            479             Dkt. 14547                            2363007                                             Jefferson

            480                                                   601 1810012
                                                                                                          4


                                                                                                                      Jefferson

            481                                                   901171012                                           Jefferson

            482                                                   901 083002                 -

                                                                                                                      Jefferson

            483                                                   32901 120000                                        Clallam
                                                                                 '




                        Rock Point Oyster Co.
                                                                                                                                                '




            484                  Dkt.       14503                 701091004                                           Jefferson
                                                                                                                      Jefferson
                            ‘




            485                                                   701 163002
                                            I

                                                                                                      '

                 '
                                                                                                                                   '_

            .
                                Roy M. Taylor                            .




            486                  Dkt.       14496                 3191 1-52-00014                                      Mason
                                                                                                     5’
            487                                                   31 91 1-52-0001                                      Mason
       ’




            488                                                   3191 1-52—00016                                      Mason
           '489                                                   3191 1-40-8051 2                                     Mason
            490                                                   31 91 1-40-8051 3                                    Mason
                                                                                                                       Mason
                                                                                                                                            '




            491                                                   3191 1-40-80518
            492                                                   3191 1-44-8051 3                                     Mason
            493                                                   31 91 1-50-04005                                     Mason
           ‘494                                                   3191 1-40-8051 o                                     Mason
            496                                                   31 91 1-50408001                                     Mason
                      Russ' Shellfish Company
            497              Dkt. 14549                           32023-23-90040                                       Mason
            499                                                   32232-55-00042                                       Mason        .




                500                                               32232-55-00043                                       Mason
                501                                               32232-55-00044                              ,        Mason
                502                                               32232—55-00045                                       Mason
                503                                               32232—55-00047                                       Mason
                504                                               32232-55-00048                                       Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 10 of 25

                                                                             Exhibit                      A
                                          Applicant for Intervention]
    Parcel                                      Party Grower                                                        ‘Tax Parcel #                           County

                505                                                                             32232-55-00049                                      _
                                                                                                                                                            Mason        '




                                           Salty   Dog Seafood,             Inc.
               506                                 Dkt.         14529                           93044900000                                         Thurston
                f
                                             Schreiber Shellfish                                                ,
                                                                                                                                                        I




               507                               Dkt. 14538.                                    32023-32-90221                                              Mason
               508                                                                              32023-23-90000                                              Mason
               509                                                                              32023-23—9001 o                                             Mason
               51 o                                                                            32023-23-80560                                               Mason
                                                                                                                                        '   ‘




               511                                                                             32023-47-90090                                               Mason
                                                                                                                                                '




               512                                                                             32023-47-901 4o                                              Mason
               51 3                                                                            32023-23-90070                                               Mason
               520                                                  _
                                                                                               32023-24-90200                                               Mason
                                           Sea Spray Mariculture                                                                                                     ~




               521                                    14539
                                                   Dkt.                                        32434-42-70381                                               Mason
                                                                                                                    ‘




                                             Seafood Northwest
           v



               522                               Dkt. 14540                                    462433001                                            San Juan
               523                                                      .

                                                                                               462433002                                            San Juan
                                              Seattle Shellfish
                                                                                                      -




                                                                                                                                                             _

                                                                                                                        V




               524                                              14537
           '




                                                   Dkt.                                        22125—00-83081                                               Mason
                                                            V




               525                                                                             22136-1 1—00020-                                             Mason
                                                                                                                                                                                 '




               527                                  .

                                                                                               92079700000                                          Thurston
                                          Skookum Bay Oyster                Co.
                                                                                           ‘




               529                                 Dkt.         14499                          31 91 0-12-80790                                             Mason
               530              _
                                    ‘


                                                                                               31 91 0-22-701 90                                            Mason
                                    '




               531                                                                             3191 0—22-70250                                              Mason
               532                                                                             31 91 1-00-71440                 ,                           Mason
               533                                                                             31 91 1-22—70090                                             Mason
               534                                                                             31 91 1-22-70300                                             Mason
       '




               535                                                                             3191 1-22-8002‘0                                             Mason
               536                                                                             31 91 1—22-80022                                             Mason

                                        Skookum Clam & Oyster Farm
               537                                 Dkt.         14520                          31 91 0-1 1-8091 O                                       Mason
               538                                      '




                                                                                               31910-1 1-70221                                          Mason
                                        Sound Fresh Clams & Oysters
                                                                                                                                                                 '




                    I




               541                               Dkt. 14526                                    3191       1-1       1-00030                             Mason
                                                                                                                                                                             '




                                               Stevens & Son
                                                                                                            '




               545                                 Dkt. 1451 7                                 3201 0-31 -801 3O                                        Mason
                            '




               546                                                                             3201 0-34-80520                      ~



                                                                                                                                                        Mason
               547                                                                             3201 5-21 -801 20                                        Mason
               548                                                                             3201 0-32-0001 O                                         Mason
               549                                                                             3201 6-50-0001 3                                         Mason
               550                                                                             32016-50-00014                                           Mason
                        ‘




               551                                                                             320.1 6-50-0001              5                           Mason
               552                                                                 '
                                                                                               3201 6-50-000 1 6                                        Mason
               553                                                                             3201 6-50-00900                                          Mason
                                                                                       '




               554                                                                             32016-50-00012                                           Mason
               555                                                                             3201 6-50-0001               1                           Mason
               556                                                                             3201 6-50-000 1 0                                        Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 11 of 25

                                                                                                                       Exhibit                          A
                         .                   Applicant for Intervention]                                                                                                                                                                                    .




   Parcel                                          Party Grower
                                                     -
                                                                                                                                                              Tax Parcel #                                                                               County

               557                                                                                         _
                                                                                                                                                   3201 6-50-00009                                                                                        Mason
                                                                                                                                                                        '


                                                                                                                       ‘                                                                                    ‘




                                                             Sunrise Marine,                              Inc.                                                                              ‘
                                                                                                                                                                                                                                                                              _




                                                                                                                                                                                                                     '




       -

               566                                               Dkt. 14552                                                                        1291 7130500                                                                                          Thurston

               567                                                                                                                                 93020600000                                                                                           Thurston
           ‘
                                                             Sweetwater Shellfish
                                                                    Farm
               568                                                        Dkt. 14541                                                               250143004000                                                                                          San Juan         I




                                                                                              ’




               569                                                                                                                                 250143010000                                                                                          San Juan
               570                                                        .
                                                                                                                                                   250145012000                                                                                          San Juan
                                                              ‘




                                                 Taylor Homestead Clams                                                                                             t




               573                                                        Dkt. 14530                                                               31 91 1-52-0001 8                                                         .                            Mason       _




               575                                                                                                                                 31 91 1-52-0001 7                                                                                      Mason
                                                                      Tay'" united                                                                                                                                                                        Mason
                                                                                                                                                   1221 7—44-80320
               576                                                        Dkt. 14498

               577                                       v
                                                                                                                                                   1221 7-1 2-8051 O                                                                                      Mason
                                                                                                                                                                                                                                             ‘

                                                                                                                                                                                                                             ’




               578                                                                                                                                 1221 7-1 1-80301                                                                                       Mason
                                                                                                  '




               579                                                                                                                                 1221 7-1   1-80293                                                                                     Mason
               580                                                                                             .
                                                                                                                                                   12220-1 1-80071                                                                                        Mason
               581                                                                                                                                 12220-1 1-80060                                                                                        Mason
               582                                                                                                                                 12220-14—80070                                                                                         Mason
               583                                                                                                                                 12331 -OO-82381                                                                                        Mason
               584
                                                                                                                                   '




                                                                                                                                                   22020—41 -8054O                                                                                        Mason
                                                                                                                                                                            '




               585
                                                                  ‘




                                                                                                                                                   22020-41—80541                                                                                         Mason
               586   ~


                                                                                                                                                   22020-41 -80'550                                                                                       Mason
                                                                                                                                                                                                                         '




               587
                                                                                          ‘



                                                                                                                                                   22201 42-80200                                                                                         Mason
                                                                                                                                                                                                ’

                                             '




               588
                                                                                                                                               r




                                                                                                                                                   31 909-30-70270                                                                                        Mason
                                                 ‘




               589                                                                                                                                 31 909-30-80790                                                                   ,                    Mason
               590
                                                                                                                           '




                                                                                                                                                   31 909-34-80490              ,
                                                                                                                                                                                                                                                          Mason
               591                                                    ~

                                                                                                                                                   31 909-42-80800                                                                                        Mason
               592                                                                r
                                                                                                                                                   31 91 0-20-00000                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                          Mason
                                                                                                                                                                                                                                                          Mason
                                                                                                                                                                                        ‘




                                                                                                                                                   31 91 6-22-00000
                                                                                                                                       -




               593                                                                                                 -




               594                                                                                                                                 31 921 -34-8097O                                                                                  .
                                                                                                                                                                                                                                                          Mason
                                                                                                                                                                                                                                                          Mason
                                     '
                                                                                              '




                                                                                                                                                   31 922-14-80052
                                                                                                                                                                                                    '




               595           .




                                                                                                                                                                                                                                         ’




               596                                                                                                                                 31 922-42—80051                                                                                        Mason
               597                                                                                                             .
                                                                                                                                           '




                                                                                                                                                   31 923-23-80050                                                                                       Mason
               598                                                                                                                                 31 928—22-801 22
                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                          Mason   '




               599                                                                    .
                                                                                                                                                   31928-22-80121                                                                                         Mason
               600                                                                                                             ,
                                                                                                                                                   31 XXX-XX-XXXX O                                                                                       Mason
                                                                                                                                                                                                                                                          Mason
                                                                              ’




               601                                                                                                                                 31 928—23-80412

               602                                                                                                                                 32002-00-81 150                                                                                        Mason
               603                                                                                                                                 32002-00-8421 0                                                                                        Mason
                                 ‘




               604                                                                                                                                 32003-34-80550                                                                                         Mason
               605                                                                                                                                 32003-44-8081 O                                                                                        Mason
                                                                                                                                                                                                                                 '




               606                                                                                                                                 32009-41-80000                                                                                         Mason
               607                                                                                                                                 3201 0—00-81 080                                             ~~
                                                                                                                                                                                                                                                          Mason
               608                       .
                                                                                                                                                   3201 0-21 -8007O                                                                                       Mason
               609
                                                                                                      ’




                                                                                                                                                   3201 0-21 -801 4O                                                                                      Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 12 of 25

                                                                        Exhibit          A
                 Applicant for Intervention]
    Parcel                                       Grower                                      Tax Parcel #

         61                                                                      3201 0-22-00020

         61                                                                      32010-22-00030
                     '




         61                                                                      32010-23-80120
         61                                                                  v




                                                                                 32015-‘10-80160
         61                      v




                                                                                 32015-50-00031
         61                                                                      32016-41-70000
             1                                                                      22       1-7



         61                                                                      32106-12—70030                                  Mason
                 '




                                                    .
                                                                .




                                                        ‘                                                               '




         61                                                         -




                                                                                 32106-12-70033                                  Mason
                                     .

                                                                                 32106-24-70030                             .


                                                                                                                                 Mason
                                             '




         62              4
                                         v
                                                                         -

                                                                                    31-14—00110                                  Mason
                             ‘
                                                            '




                                                                                 322 1-42-80961                                  Mason
                                                                                 32231-43-7081
                                                                                                        '
                                                                                                                                 Mason
                                                                                 32231-43-80810                     ‘
                                                                                                                                 Mason
                                                                                                                                            '




                                                                                 602353036                                      Jefferson
                                                                                    353037


                                                                                 701 174003                                     Jefferson
                                                                                 701201004                                      Jeffe
                                                                                                                                        '

                                                                                 3852-200-001-0107
                                                                                 3851-300-001—4405
                                                                                                            '




                                                                                 3851-300-001-4306
                                                                                 3851-300-001-3407
                                                                                    1-300—001-2102
                                                                                    1-300—001-2003
                                                                                    1-300-001-1807
                                                                                    1-300-001-1302
                                                                                    1-300-001           o
                                                                                    1—             1-

                                                                                     17                 3
                                                                                    321-0-028-0008
                                                                                    225-0-107-0009
                                                                                   225-0-108—0008
                                                                                   225-04109-0007
                                                                                                                '




                                                                                   225-0-1 14—0000

                                                                                         100-001
                                                                                     —             1


                                                                                    1-300-001-0403
                                                                                    1-300-001-0809
                                                                                    1-300-001-1203
                                                                                   1-300-001-2201
                                                                                   1-300-001-2
                                                                                   1-300-001-51 05
                                                                                   1-300-001-5402
                                                                                    —              1-0206
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 13 of 25

                                                             Exhibit            A
                                      Applicant for Intervention]
    Parcel                                  Party Grower                             Tax Parcel #   County

                   660                                                      3852-200-001 —0404       Skagit

                   661                                                      360308-0—01 1-0004       Skaqit

                   662                                                      92070900000             Thurston
               .
                   663                                                      92071 000000            Thurston

                   664                                                      92071 100000            Thurston

                   665                                                      92077300000             Thurston

                   666                                                      92077700000             Thurston

                   667                                                      92078000000             Thurston

                   668                                                      92078400000             Thurston

                   669        ,                                             92078401000             Thurston

                   67o                                                      92079300000             Thurston

                   671                                                      930381 00000            Thurston

                   673                                                      930391 00000            Thurston

                   674                                                      9301 040 1 000          Thurston

                   675
                          '




                                                                            9301 1200000            Thurston
                                                                                                               '




                   676.           .
                                                                            93011300000             Thurston

                   677                                                      9301 1401 000           Thurston

                   679                                                  ‘




                                                                            93039200000             Thurston

                   680                                                      93039300000             Thurston

                   681                                                      93039400000             Thurston

                   682                                                      93039800000             Thurston

                   683                                                      93041 900000            Thurston

                   684                                                      93042400000             Thurston

                   685                                                      93044300000      ‘      Thurston

                   686                                                      93046400000             ThUrston
                                                                            93038700000             Thurston
                                                                                                               '




                   687-                                                                      -




                   688                                                      93037500000             Thurston

                   690                                                      3602001 5000            Thurston

       .           691                                                      13913420000             Thurston

                   692                                                      1391 341 0000           Thurston

                   697                                                      1381 2240400            Thurston

                   698                                                      93037600000-            Thurston

                   699                                                      93039900000             Thurston
                   7‘00                                                     93038000000             Thurston
                   701'                                                     93037900000             Thurston
                   702                                                      93040000000             Thurston
                                                                                                                   ‘




                   703                                                      93040100000             Thurston
           '




                   704                                                      93040200000             Thurston

                   705                                                      93040300000             Thurston

                   706                                                      93040400000             Thurston

                   707                                                      93040500000             Thurston

                   708                                                      93040600000             Thurston

                   709                                                      93040700000             Thurston

                   71o                                                      93040800000             Thurston

                   711                                              .       93040900000             Thurston

                   712                                                      93041000000             Thurston
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 14 of 25

                                                                     Exhibit             A
                                      Applicant for Intervention]
    Parcel                                  Party Grower                                        Tax Parcel #           County
                                                                                                                                    '




                   71 3                                                         93041 100000                       Thurston

                  714                                                           93041300000                        Thurston
                   715                                                          93041400000                        Thurston
                   716                                                          93041600000                        Thurston
                  717                                                           93041700000                        Thurston
                                                                                                       '




                  718                                                           9304-1800000                       Thurston
              ‘




                  719                                                           ”93041900000                       Thurston
                  721                                                           602352019                          Jefferson
                  722                                                           602353038                          Jefferson
                  723                                                           502021002                          Jefferson
                  724                                                           32227-32-80790                         Mason
                              '




                  725                                                           93039600000                        Thurston
                  726                                                           93039700000                        Thurston
                  727                                                           93045300000                    .
                                                                                                                   Thurston
                  728                                                           93043700000                        Thurston
                          ‘




                  729                                                           93043600000                        Thurston
                  730                                                           93043800000.                       Thurston
                  731                                                           93043400000                        Thurston
                  736                                                           32016-12-70000                         Mason
                  737                                                           32009-43-80000                         Mason
                  747                                                           22029-50-00024                         Mason                .




                                                                                                                                '




                  749                                                           31901-13-80722                         mason
                  753                                                           31901-50-00007                         Mason
                  787‘                                                          93021 100000                       Thurston             .
                                                                                                                                                .




                                                                                                                   '




                  801                                                           61639                                  Skaqit
          '




                  802                                                           61572                                  Skaqit
                  803                                                           61571                                  Skagit
                  804                                                       »




                                                                                61598                                  Skagit
                  824             .      Duplicate of   1   19                  22032-50-00025                         Mason.
                                                                                                   '



                              Thorndyke Bay Clam & Oyster                        I




                  853                 Dkt. 14555          701244001                                                Jefferson
                  854                                                           701251006                          Jefferson
                                         Topeeksin Shellfish                         _                     .
                                                                                                                         .




                  856                        Dkt. 14559                         31912-22-8-0001                        Mason
                  859                                                           31912-22-00010                         Mason
                  86o                                                           31901-51-00039                         Mason
                                        Totkum   Shellfish Co.
                                                                 '




      .
                  861                        Dkt.   14490                       3191     1-1   1-80720                 Mason
                                      Totten Rock Shellfish      LLC
                  862                        Dkt.   14512                       31901-34-00000                         Mason
                  863                                                           319013100200                           Mason
                  864                                                           319‘12-22-80010                        Mason



                  855                                                   -

                                                                                31901-34-70942                         Mason
                  869                                                           31912-22-80000’                        Mason
                          Wallin's Oysters,&                Clams LLC
                  870                        Dkt.   14512                       31902-43-80282                         Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 15 of 25
                                                                            .


                                                                                Exhibit                A
                              Applicant for Intervention]
   Parcel                           Party Grower                                                               Tax Parcel #              Cou‘nty

          871                                                                                31 901-1 3-00060                             Mason

          872                                                                                31 91 1-21 -7oooo                            Mason
          873                                                                                31 91 1-20-70050                             Mason
          874                                                                                31 91 1-1 2-00040                            Mason
                                       Walter E. Allen Estate                                                    _
                                                                                                                         -




          875                                    14523
                                                Dkt.                                         3191 0—1 1-90100‘                            Mason
                 '




                                          Western Oyster                                       I
                                                                                                           '




          876        ,
                              '




                                            Dkt. 14508                                       0122132009                                   Pierce

          877                                                                                01.22141 027                                 Pierce

          878
                                                                                         -




                                                                                             0122141 028                                  Pierce

          879                                                                                0122133029                                   Pierce

          880                                                                                O1 22231 O65                                 Pierce

          881                                                                                O1 22231 O71                                 Pierce

          882                                                                                01 22231 O41                                 Pierce
                 '




          883                                                                                0122242054                                   Pierce

          884                                                                                0122 1 41 005                                Pierce

          885                                                                                0122 1 33031                                 Pierce
                         '




          886                                                                                0122133078                                   Pierce

          887                                                                                0122231 O67                                  Pierce

          888                                                                                93007900000                                 Thurston

          889                                                                                93009800000                                 Thurston

          890                                                                                93009700000                                 Thurston

          891                                                                                601 21 1 004‘                           Jeﬁerson'

          892                                                                                601282002                               Jefferson

          893                                                                                601 28401 9                             Jefferson

          904                                                                                601 2 1 3009                            Jefferson
                                                                                                                     '




          906                                                                                7860000170                                   Pierce
                                                                                                                                          Pierce'
                                                                                                                                     '




          907                                                                                01 22231 020
                                                                                             0122242009
                                            ‘




          908                                                                                                                             Pierce
                                                Willa Smith                                                      .
                                                                                                                                           -




          909                                   Dkt.       14560                             22003-42-50020                  '
                                                                                                                                          Mason
          91 o                                                                               22003-42-00020                               Mason


   State‘ of                  Washington Tidelands
                                      J&G Gunstone Clam                         Inc.
          160                                                                                20-A1 2047                                  Clallam
                                                Dkt 14562

          161                                                                                20-009868                                   Clallam

          162                                          .                                     20-01 2800                                  Clallam
                             JJ Brenner O ster Com p an y.                                         ~




          220                                                                                20-A1 0050                                  Mason
                                     Dkt‘; 4524
                                      Joe Leonard              0    ster Co.
                                                                                             20—009956                                   Mason
          229                                                      ‘1’451
                                         Dkt 14509,                         0
                             L'ttle                                               Dkt'
          242                            Skﬁggﬂigigf's"                                      20-309733                                   Mason
                                                           '




          254                 _
                                                                                             20-009703                                   Mason
          3'47                    -
                                      Minte’bmk OVSte' C°'                                   20-01 301 2                         x       Clallam
      I

                                                Dkt. 1451 3
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 16 of 25

                                          Exhibit        A
               Applicant for Intervention]
    Parcel           Party Grower                                        Tax Parcel #   County
                     Taylor United
         629           Dkt.   14498                  701201001                          JfoerSOl‘]

                                      '




         630                                 .
                                                 ,
                                                     701 201002                         Jefferson
                                                                     ¢




                    Western Oyster                           -
                                                                           *




         894                                         20—01       1   121                Jefferson
                      Dkt 14508
         895                                         20-01 1283                         Jefferson

         896                                         20-A09307                          Jefferson
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 17 of 25
                       Applicant for Intervention]
    Parcel                   Party Grower                                               Tax Parcel #                   County


    Non-Covered Tidelands
                             ACME Seafood,               Inc.

                                   Dskt'   14487
              2
                              -


                                                            .

                                                                            36022500480001                              Skagit
                         Arcadia Shellfish LLC                          .




             1O               Dkt. 14521                                    32022-36-0001 0                             Mason
                                             ‘




             11
                   ‘
                                                     '




                                                                            32022-36—00020                              Masbn
             12                                                             32022-46-00331                              Mason
             15                                                             32023-47—00050                              Mason

             16                                                             32023-47-00051                              Mason
               _
                             Babare'Brothers             Inc.                       I
                                                                                                                                  ~




             21                   Dkt. 14506                                502154006                                  Jefferson

             26                                                             92000805000                                Thurston

             27
                         ‘




                                                 .
                                                                            92000806000                                Thurston
                                                                                                               ‘




                        Calm Cove. Shellfish Co.                                                   .




             52                    Dkt.    14543                            32434-33-00000                              Mason
                                  Carl's Oysters                                                                          _




             55                    Dkt.    14533                            22032-50-0091 7                             Mason             ‘




                             Chelsea Farms LLC                                                                                ‘
                                                                                                                                      ,




             58               Dkt. 14504, 14505                             42300000201        .
                                                                                                                       Thurston
                                                                                                                                              '




             59                                                             92031200000                                Thurston

             6O                                                             42300000202                                Thurston

             61                                                             12903241 300                               Thurston
                                                                                                                   '




             62                                                             12903241400                                Thurston

             63                                                             2201 2—1 4-0001 0                           Mason
             64                                                             2201 2-1 4-00060                            Mason
             65                                                             22029-50-00020                              Mason
                                                                '




             66                                                             22029-50-00021                              Mason
             67                                                             12917130302                                Thurston                   ,




             69                                                             129202201 02                               Thurston

             7o                                                             12920220101                                Thurston

             71                                                             93027903000                                Thurston

             72                                                             12917130101                                Thurston

             73                                                             12929440301                                Thurston

             74                                                             12903240600                                Thurston

             75                                                     .       92031 100000                               Thurston

             76                                                             12903240700                                Thurston

             77                                                             12929440500                    .
                                                                                                                       Thurston               '




             78                                                             92031400000                                Thurston

             .79                                                            32022-46—90184             v
                                                                                                                        Mason
             8O                                                             32022-46-00190                              Mason             ,




             81                                                             1291 71 30301                              Thurston

             82                                                             92051 60 1 000                             Thurston

             83'                                                            1   19082301 O1.                           Thurston
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 18 of 25

                                                                                                ,-
                                                                                                      Exhibit                   A
                                       Applicant for Intervention]
    Parcel                                   Party Grower                                                                           Tax Parcel #              County

                          84   -



                                                                                                                         11908230102                         Thurston

                          85                                                                                             1   2920220302.                     Thurston
                          86                                                                                             12917130101                         Thurston
                          87                                                                                             12917130100                         Thurston


                          88                                                                                            12917130100                      .


                                                                                                                                                             Thurston
                          90                                                                                        v



                                                                                                                        93019401002                          Thurston
                          93                                                                                            1291 7340 1 02                       Thurston
                  .       94                    ‘
                                                                        -

                                                                                                                        12917340101                          Thurston
                                            -


                                                Eagle Rock Shellfish
                      106                            Dkt. 14556                                                         32423-50-02006               ‘
                                                                                                                                                              Mason

                      108                                    .      .
                                                                                                                        32423-50—02004                        Mason
                                                G&R Quality Seafood
                      110                                        Dkt.       14533                               .
                                                                                                                        701 194008                           Jefferson
                      111                                                                                               701301019                            Jefferson
                      112          v    -



                                                                                                                        701 194007                           Jefferson
                                            Girl_       Scouts of Western
                                                         Washington
                                                         '




                      113                                 Dkt. 14525                                                    324'12—00-63000                       Mason
                      1   14                                                .

                                                                                                                        3241 3:20-60000                       Mason
                                                    GR Clam & Oyster
                      121                                    Dkt. 14501                                                 31902-33-70141                        Mason
                                                                                    ‘




                      122      -




                                                                                                                        3191 1-22—80021                       Mason
              '123                                                                                                      31 91 1-12—‘00070                     Mason
              '



                                       J8‘G                                                          '"c'
                                                        Gugﬁrjzgsczlam                                                  901 171002                           Jefferson
                      137
                                                                                                                                                                               ,




                      138
                                                                                                            .


                                                                                                                        901 171001                           Jefferson
                                                                                          ‘




                                   JJ Brenner Oyster Company
                  221                       Dkt. 14524                                                _
                                                                                                                        31,901-34-80720                       Mason
      '




                                     Joe Leonard Oyster Co.                                                                                                       .




                  226                   Dkt. 14509, 14510                                                               32423-50-02009                        Mason
          I
                  228                                                                                                   3241 3-31 -70080                      Mason
                                                                                                            '




                  230                                                                                                   32426-22-80390                        Mason
                  231                                                                                                   324-23-50-0201       1                Mason
                                                                                                                                                                           '




                  232                                                                                                   32423-50-02002                        Mason
                  233                                                                                                   3231 7-43-00100                       Mason
                  234                                                                                                   32423-50-0201 4‘         -


                                                                                                                                                              Mason
                  235                               _
                                                                                                                        32423-50-0201 5                       Mason    .




                                                        Skookum
                                                                                                                                         '




                                       Little                                           Shellfish
                  264                               Dkt. 14514-                         14516                           31901-31-00210                        Mason
                                       Manke Lumber Company                                                                          '




                  274                                        Dkt.           14518                                       32025-50-00001                        Mason
              275                                                               ‘




                                                                                                                        182402-4—001 -1 009                   Kitsap
              276                                                                                                       182402-4-002-1008                     Kitsap
              277                                                                                                       182402-4-004-1 006                    Kitsap
      277.1                                                                                                             172402-3-032-1 005                    Kitsap
      277.2                                                                                                             182402-4-005-1005                     Kitsap
      277.3                                                                                                             182402-4-01 0-1 008                   Kitsap
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 19 of 25

                          278                172402-3—009-1004                   Kitsap

                          279                252403-4-009-1001                   Kitsap

                          280                252403—4-008-1002                   Kitsap
                                                                                               '




                          281                252403-4-010-1008                   Kitsap

                          282                252403—4-01   1-1   007             Kitsap
                                     ’




                          283    ‘
                                             252403-4-012-1006                   Kitsap

                     283.1                   262403-2-00'1 -1 109                Kitsap

                     283.2                   192402-3—014-1005                   Kitsap

                     283.3.                  192402—3-013—1006                   Kitsap
         -




                     283.4                   302402-2-002-1006                   Kitsap

                     283.5                   252403-1-004-1002                   Kitsap
     '




                          .284               362403—2-001-1000                   Kitsap

                          285                032402-3-009-1000                   Kitsap

                          286                032402-3-01   1-1   006             Kitsap

                                             032402-3—010-1007                   Kitsa'p
                          287
                     287.1
                                         »



                                             032402-3-012-1005                   Kitsap
                                                                         '



             '




                          288                32327-32-00000                      Mason
                          289                32327-30-70020                      Mason
                          290                32327::33-00000                     Mason
                          291                32328-44-00000                      Mason
                                                                             '




                          292                32228-1‘2-00000                     Mason
                          293-               32228-12-00040          .
                                                                                 Maso‘n

                          294                32228-12-00050                      Mason
                          295                _32302-24-ooooo                     Mason
                          296                32302-13-00000‘                     Mason     '




                          297                32230-1 1-70370                     Mason
                      ‘




                          298                32226-42-001 1o                     Mason
                          299                32226-43-00000                      Mason
                          300                32226-42-70870                      Mason
                     300.1                   32230-1 1-0001      1               Mason
                 .
                          301                092402-2-007-1008                   Kitsap

                     301.1                   092402-1-027-1006                   Kitsap
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 20 of 25

                                                              Exhibit          A
                                  Applicant for lntervention/
    Parcel                        ,
                                        Party Grower                                    Tax Parcel #                          County
                             Marrowstone Island Shellfish                           _




                                            Dkt'   145“
                304                                                       021291025              _
                                                                                                                             Jefferson
                305                                                       021291029                                          Jefferson
                306                                                      021 291 030                                         Jefferson
                307                                                      021203007                                           Jefferson
                309                                                  ,
                                                                         901 173008,                                         Jefferson
                310                                                      976200402                                           Jefferson
                311                                                      921 O51 004                                         Jefferson
                312                                                      953700433                                           Jefferson
                313                                                      021294001                                   .
                                                                                                                             Jefferson
                314                                                      953700437                                           Jefferson
                                                                 I




                315                                                      021294038                                           Jefferson
                316                                                      021294036                                           Jefferson
                3’17                                                     953700436                                           Jefferson
                                                                                                             ’




                318                                                      021294040                                           Jefferson
                319                                                      921 043026                                          Jefferson
                320                                                      921043020                                           Jefferson             ,’




               321                                                       O21 332026                                          Jefferson

               322                                                       021 321 030                                         Jefferson

               323                                                       921 043041                                          Jefferson

           '
               324                                                       021 294032                                          Jefferson
               325                                                       021203009                                           Jefferson
               326                                                       021 321 O48                                         Jefferson
                                                                                             ‘




               327                                                       976200406                                           Jefferson
               328                                                       021 332029                                          Jefferson
               329                                                       021 294029                                          Jeffe rson
                                                                                                                                               '




               330                                                       921 081 020                                         Jefferson
               331                                                       921081018                                           Jefferson
               332                                                       021 3320 1 4                                        Jefferson
                                                                                         ’




                 _
                     >
                                        McDonald Molusca                                             I
                                                                                                                                       .




               338       ,
                                            Dkt. 14531                   31911—23-90000                  .
                                                                                                                              Mason
                                               ‘


                                                   ’




               339                                                       319,11-32—00000                                     Mason         ,




               340                                                       31 91 1-32-000 1 0                                   Mason
               341                                                       31 91 1-23-90030'                                    Mason
                              ,
                                      Minterbrook Oyster Co.                    _




                                            Dkt- 14513
                                                          '




               343                                                       22012-11—00060                                       Mason
               344                                                       2201 2-1 1-90571                                     Mason
               '348                                                      2221 7-23-00030                                      Mason
               '349                                                      2221 7-23-00020                                      Mason
               352                                                       0122323028                                      ‘
                                                                                                                              Pierce
               353                                                       0122327001                                           Pierce
       '




               354                                                       22125-00-83083                          -


                                                                                                                              Mason
               355                                                       221 25-00-83082                                      Mason
               356                                                       22222-1 1-8071 0                                     Mason
               357                                                       22215-44-7059'0                                      Mason
               358                                                       2201 5-75-00040                                      Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 21 of 25

                                                   Exhibit            A
                Applicant for Intervention]
                                                                                                 '




   Parcel             Party Grower                                         Tax Parcel #                          County

        359                                           I
                                                              22004-41 -00030                                    Mason
        365                                                   O1 21   035020                                     Pierce

        366                                                   o1 21 032011                                       Pierce

        367                                                   01 21 03201 4                                      Pierce               I




        368                                                   22201 -44-70850                                    Mason
        369                                                   22201 -44-70853                                    Mason
        370                                                   22201 -44-70851                                    Mason            Z




        371                                                   22201 -44-70852                                    Mason
        372                                                   22025-23—00000                                     Mason
        373                                                   22026—1 0-6061 O                                   Mason
        376                                                   723990001      1                                   Pierce

        384                                                   002227301 0                                        Pierce

        385                                                   0022273031                                         Pierce

        386                                                   0001 62941 3                                       Pierce
               National Fish and Oyster Co.               .




        388             Dkt.       14536                      21 930321 600                              Thurston

        389                    ,
                                                              92021 300000                               Thurston
                  Navy Yard Oyster Co.                                                                                .




        390            Dkt. 14551                             22222-22-90180
                                                                                                         '




                                                                                                                 Mason
      390.1                                                   2221 9—50-000 1 6                                  Mason
                                                                       ‘




                    Oakland Seafoods
                                                              -




        391             Dkt. 14563         >
                                                              60303400300                                Thurston

        392                                                   3201 5-50-00022                                    Mason
        393                                                   60303400200                                Thurston

        394                                                   92074300000                                Thurston

        395                                                   60303400400                                Thurston

        396                                                   3201 5-50-0001 8                                   Mason
                                                                                                                          4




                   Oliver Gray       & Sons.
        399             Dkt.       14528                      32332-1 1-00000                                    Mason
        ‘400                                                  42201 -51-oooo1                                    Mason
        401                                                   32434-34—001 40                                    Mason

        402                                    .
                                                              32434-34—70470             »


                                                                                                                 Mason        _




                    Olympic Shellfish                                            _
                                                                                                                  .




        443            Dkt. 14557                             12931321202                                Thurston
                     R-Bay Seafo'od                               I
                                                                                     -




                                                                                                     I




        460            Dkt. 14532                             2220-2-52-00008                                    Mason
        '461                                                  22202—52-00009                                     Mason
        462                                                   2221 1-51 -O1 027                                  Mason
                                                                                                             ‘




        463                                                   2221 1-51 -O1 029                                  Mason

        464                                                   2221 1-51 -01 026                                  Mason
                                                                                             '




        465                                                   22202-52-00022                                     Mason

        466                                                   12206-24-0001 0                                    Mason

        467                                                   12206-24-00020                                     Mason

        468                                                   2221 1-51 -01022                                   Mason

        469                                                   2221 1-51 —01 023                                  Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 22 of 25

                                                                                      Exhibit                              A
                                          Applicant for lntervent‘ion/                                                                                                                ‘




    Parcel                                      Party Grower                                                                   Tax ParceI-#                  County
                          47o                                                                             2221 1-51 -o1025                                   Mason
                      ‘



                          472                                                                             32002-13-80195                                     Mason
                          473                                                                             32002-13-80193                                     Mason
                                     '




                          475                                                                             22016-50-05001                                     Mason
          v

                          477                                                                              12105-10-80620                                    Mason
                                                   Roy M. Taylor                                                                                                      I




                          495                        Dkt. 14496'                                          3191 1-40-80511                                    Mason
                                              r


                                           Russ' Shellfish Company                                                                                                        l




                          498                     Dkt. 14549                                              22222-12-90072.
                                                                                                                                                 -




                                                                                                                                                             Mason
                                              Schreiber Shellfish                                          .




                          514                        Dkt. 1.4538                                          32023-24-901 90                                    Mason
                                                                      ‘




                          515'                                                                            32023-21-00010                                     Mason
                          516                                                                     ‘


                                                                                                          32023-47-00080                                     Mason
                                                                                                                                             '




                          517                                                                             32024-50—00020                                     Mason
                          518                                                                             32023—21-00020                                     Mason                I




                          519                          -

                                                            ~.

                                                                                                          32023-24-00220                                     Mason
                                                                                                                                                                      '




                                                  Seattle Shellfish
                          526                        Dkt.        14537                        .
                                                                                                          92080000000                            Thurston
                          5.28                                                                            92079800000                            Thurston
                                                                                                                                                                  '




                                         Skookum Clam & Oyster                        Farm‘                        ,




                                                                                  ‘
                                                                                                                                     '
              '




                                                     Dkt'        14520
      x
                          539                                                                             92080100002                            Thurston

                  ’




                          540                                     '



                                                                                                          92080100000                            Thurston
                                                  Stevens & Son                                                        -


                                                                                                                                 v




                          542                       Dkt. 14517                                            32016-12—70010                                     Mason
                                                                          '




                          543                                                             4
                                                                                                          32015-50-00023                                     Mason
                          544                                                                         v


                                                                                                          32015-50—00025                                     Mason
                          558                                                                             3201 5-50—00002                                    Mason
                          .559                                                                            32015-50-00024                                     Mason;
                          560                                                                             32015-50-00026                                     "Mason'

                          561                                                                             32016-51-00041                                     Mason
                          562                                                                             32016-51-00051                                     Mason
                                                                                                                                                     ‘


                                            Sunrise‘Marine, Inc.                                               .




                                                                                                                           >




                          563                       Dkt. 14552                                            12917130600                            Thurston

                          564                                                                             1291 7240200                           Thurston

                          565                 I                               v




                                                                                                          12917310500                            Thurston
                                          Taylor Homestead Clams
                          571                       Dkt.    14530                                         31 91 1-50-0890'2                                  Mason
                          572                                                                             31 91 1-44-80512                                   Mason
                          574                                                                             3191 1-40-80517                            "Mason                   A




                                                                                                                                         '                    '




                                                  Taylor United
                                                                                                                                                         '




                          642                      'Dkt.    14498                                         360329-0-002-0000                                  Skagit
                                                                                                                                                                              '




                          654                                                                             3851-300-001-1906                                  Skaqit
                          672                                                                             93038500000                            Thurston
                      678                                                                                 93024900000                            Thurston
                      689        I
                                                                                                          48600001300                            Thurston
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 23 of 25

                                                         Exhibit             A
                                   Applicant for Intervention]
      Parcel                             Party Grower        —
                                                                                 Tax Parce|#                County
  >



                                                                                           '




                    693                                                  13913130100                        Thurston

                    694                                                  1391 31 30000                      Thurston
                           '




                    695                                                  13913120100                        Thurston
                               ‘




                    696                                                  13913120000                        Thurston

                    720                                                  31911-50420,?1             .
                                                                                                            Mason
                                                                                                             Mason
                                                                     ‘




                    732                                                  31901-13—00030
                ‘



                    733                                                  31901—13—90031‘                     Mason
                                                                                                             Mason
                                                                                                        r



                    734                                                  31901-13-90032
                    735                                                  12228-24—00080                      Mason
                    738                                                  32009-43-00041                      Mason
                    739                                                  32022-46-00090                      Mason
                    74o                                                  22031-50-00001                      Mason
                    741                                                  31901—42-00090                      Mason
                .
                    742                                                  22031-50—00003                      Mason
                    743                                                  12228-24-00040                      Mason
                    744                                                  121 18—13-00011                     Mason’
                                                                 '




                    745                                                  12108-13-00030                      Mason
                    746                                                  12108-14-00030                      Mason
                    748                                                  121 18-13-0001 2                    Mason
                    750                                                  31 901-42-001 1o                    Mason
                    751                                                  22031-50-0001 7                     Mason
                    752                                                  22031-50—00018                      Mason
                    754                                                  12020—50-00901                      Mason
                    755                                                  22222—12—00010                      Mason
                    756                                                  22222-1 2-0001        1             Mason
                    757'                                                 Unknown                             Mason
                    758                                                  121 08-24-00060                     Mason
                    759                                                  12108-42-00031                      Mason
                    760                                                  22031-50-00004                     Mason
                    761                                                  22125-75-90101                      Mason
                    762                                                  12108-24-00000                      Mason
                    763                                                  22031-50-00002                      Mason
                    764                                                  12228-42-80301                      Mason
                    765                                                  12118-1 1-30010                     Mason
                                                                                               1'
                    766                                                  121 18-1 1-3001                     Mason
                    767                                                  12228-24-00000                      Mason
                    768                                                  12108—42-90010'                     Mason
                    769                                                  12228-13-00000                      Mason
                    77o                                                  32022-46-90144                     Mason
                    771                                                  31901-1 1-70320                     Mason
                    772                                                  22031-50—00039                      Mason
                    .773                                                 32022-46-001 1o                     Mason
        '



            '




                    774                                                  12228-24-00060                      Mason
                    775                                                  22015-21-00020                      Mason
                    776                                                  12228—24-80298                      Mason
                    777                                                  22032-50-0001 8                     Mason
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 24 of 25

                                                                Exhibit               A
                                         Applicant for Intervention]
                                                                                                                                        ‘




    Parcel                                     Party Grower                               Tax Parcel#               County
                   778               _
                                                                               42900001300                          Thurston
                                                                           '




                  779                                                          11910430100                          Thurston                    ,




                  780                                                          12931231300                          Thurston
                  781                                                          93039000000                          Thurston
                         ‘




                  782                                                          60305500200                          Thurston
                  783                                                          12920320000                          Thurston
                             '




                  784                                                          60880000100                          Thurston
                                 ‘




                  785                                                          60880000700                          Thurston
                                                                                                                                    ’




                  786                                                          93020800000                      '
                                                                                                                    Thurston
                  788                                                          93020800000                          Thurston
                  789                                                          429000001 00                         Thurston
                  790                                                          12920220100                          Thurston
                  791                                                          11905330100                          Thurston
                  792                                                          12920220100                          Thurston
                  793                                                          1   1905230500                       Thurston
                  794                                                          93025401000              ‘
                                                                                                                    Thurston
                  795                                                          93010500000                          Thurston
          ‘




                  796        ‘
                                                                               39000000200                          Thurston
                  797
                                                                                                            '




                                                                               39000000300                          Thurston

      ‘
                  798                                                          390000001 00                         Thurston
                  799                                                          12903240500                          Thurston                .




                  800                                                          42900001200                          Thurstori
                  805                                                          0020084002                            Pierce
                  806                                                          0020162000                            Pierce
                  807‘                                                         0020093002                            Pierce
                  808                                                          0021 103036                           Pierce
                  809                                                          0021 103037                           Pierce
                  810                                                          0021 103025                           Pierce
                  8 11                                                         0021 103034                           Pierce
                  812        Duplicate 0f810                                   0021103025                            Pierce
                  813                                                  .


                                                                               0020054025                            Pierce     .




                  814                                                          0020054026                            Pierce
                  815                                                          0021367010                            Pierce
          '




                  816                                                          0021367009                            Pierce
                  817                                                          0021363048                            Pierce
              '




                  818                                                          0021366015                            Pierce
                  819                                                          0021366014                            Pierce
Case 2:89-sp-00306-RSM-DWC Document 423-4 Filed 05/21/20 Page 25 of 25

                                                  Exhibit     A    I




                            Applicantfor Intervention]
    Parcel                        Party Grower                    Tax Parcel #             County

         820                                             0021366013                            Pierce

         821                                             0021 103032                           Pierce

         822                                             0021 103039                           Pierce

         823                                             0021 102-020                          Pierce

         825                                             93044200000                       Thurston

         826                                             93044000000                       Thurston

         827                                             13913430102                       Thurston

         828                                             32016-51-00036                        Mason
         829                                             32016-51-00057                        Mason
         830                                             32016-51-00059                        Mason
         831                                             3201 6-51-00061                       Mason"

         832                                             3201 5-50-00009                       Mason
         833                                             32009-50-00005                        Mason
         834                                             32009-50-00007                        Mason
                                                                                                        -




         835                                             32016-51-00055                        Mason
         836                                             32016-51-00056                        Mason
                    '




         837                                             32016-51-00052                        Mason
         838                                             32009-50-00006                        Mason
         839                                             32016-51-00058                        Mason
         84o                                             32016-51-00037                        Mason
         841                                             32009-50-90082                        Mason
         842
                '




                                                         32016-51-00045                        Mason
         843-                                            32016-51-00043                        Mason
         844                                             32016—51-00047                        Masdn
         845                                             32016—51—00053                        Mason        ‘




                                                                           '




         846                                             32016-50-00002                        Mason
         847                                             32016-50-00003                        Mason
         848                                             32016-50-00005                        Mason
         849                                             32016-50—00007                        Mason
         850                                             32016-50-00006        -
                                                                                   4


                                                                                               Mason
         851                                             32016-51-000‘49                       Mason
         852                                             12229-14-00000                        Mason,
                               Topeeksin Shellfish                                         .




         855                       Dkt. 14559            31912-22-90052                        Mason
                                             '




         857                                             31912-22-00030                        Mason
         858            -


                                                         31901-34-60720                        Mason
                                 Western Oyster   I




         897                       Dkt. 14508            601213001                         Jefferson

         898                                             601 21 3002                       JefferSon

         899                                             601213003                         Jefferson

         900                                             601213004                         Jefferson

         901                                             6O 1'21 3005                      Jefferson

         902                                             601213006                     4
                                                                                           Jefferson

         903                                             601213007                         Jefferson

         905                                             601213010                         Jefferson
